Citation Nr: 0329739	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-19 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lupus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Winston-Salem, North Carolina 
Regional Office (RO).


REMAND

Upon review of the record in October 2002, the Board 
concluded that additional development was needed.  The 
development was undertaken by the Board under the provisions 
of regulations that were then in effect.  See e.g., 38 C.F.R. 
§ 19.9 (2002).  

Pursuant to the Board's development additional relevant 
medical records were received by the Board, without waiver of 
initial originating agency jurisdiction.  A Supplemental 
Statement of the Case has not been prepared with respect to 
any of the additional evidence received, and RO consideration 
has not been undertaken.

By decision of the Federal Circuit Court, the Board's 
authority to do such development and then readjudicate the 
case was invalidated or restricted.  Disabled American 
Veterans et. al., v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Thus, this matter must be returned to 
the RO for readjudication.

As part of the development a VA examination was also 
scheduled.  Specifically, the VA examiner conducting this 
evaluation was to provide an opinion as to the etiology of 
the current diagnosis and the relationship, if any, between 
current problems and inservice incidents.  The examiner 
diagnosed discoid lupus, however, no opinion was offered as 
to whether discoid lupus was related to service.  Without 
opinion as to onset, the report cannot be considered material 
to the issue of a whether discoid lupus was incurred in 
service.  

Furthermore, the RO has not expressly satisfied the Veterans 
Claims Assistance Act of 2000 (VCAA) signed into law in 
November 2000, during the pendency of this appeal.  In this 
case, none of the RO's post November 2000 correspondence to 
the veteran specifically addresses the VCAA notice and duty 
to assist provisions as they pertain to the service 
connection issue currently on appeal.  VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  However, a provision in 
one of the regulations, 38 C.F.R. § 3.159(b), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 2003):  see 
also Disabled American Veteran s, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should readjudicate the claim 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him the requisite period 
of time to respond.

2.  Make arrangements for the VA 
physician who conducted the skin 
examination in June 2003 (or another VA 
physician if this physician is not 
available), to review the record and 
provide a specific medical opinion as to 
the following:

Whether it is at least as likely as 
not that the veteran's discoid lupus 
had its onset during active service.  
If it is not considered related to 
service that should be set forth.  
If an opinion cannot be entered 
without resort to speculation, that 
too should be set forth.

Again any opinion provided should be 
explained in the context of other 
opinions of record, including those 
contained in treatment records from 
Hampton VAMC dated from 1971 to 1981.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  Another 
examination need not be scheduled in this 
case unless the reviewing physician 
believes this is necessary.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
addendum report must be based on a review 
of the claims folder.  

3.  The veteran must also be issued the 
notice required by 38 U.S.C.A. § 5103(a).  
The notice must advise the veteran that 
he has one year to submit any additional 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that VA 
may attempt to obtain it or otherwise 
indicate in writing that there is no 
additional evidence he wishes to have 
considered.  No reference should be made 
to the evidence being received within 30 
days.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




